                             Case 1:19-cv-00358-RAH-KFP Document 48 Filed 12/18/19 Page 1 of 4




                                               S
                                                LONOCk"-."-                                      t/N,

                                                                                                2M DEC I 8 A 10: 53
             (---e
                 )(6                                                                     fjcpx.0             -t CAA
                                                                       - etui21 eta R3yk     ' OEM ti-akETT. CLK
                                                     )                                           U.S. DISTRICT COURT
                                                                                                MIDDLE Di TRICT ALA
              LT le-
                                               (AktN“-              5pac;01 TepoPL
                                                                                                                                      s             7-^-f
               a p...ts                      4(-4-
                                                                                                                     so\D
                                         ea A- 0,_.)
                                                               cv
          -Pefey'3a14                     s               r                    1 Olotret"‘zen-r 21rid)
                                                                              1‘


                                   (P(    VASC        C.1
                                                                                                                    Acee.)- GA-       14 CS utac*61
                             •.)     k-0.‘                              u-i          me_3r-                 .5
                                                                                                                                                            , ,AA
                                                                                                                 4-kr esAltA.-J/14- t,,,j(11,601-- pc.);,1,L,
                                                                                              rwtx),
              3ro --t• CA 4- U.r c u 04,-)
     f(j,  ce3                     SN0ALet
                                                                                                                                     f,x,                Trris
                                      ke-AK Cotes .                                       Tr.e.24.A.satft
     u z etA cAir‘\ p1/4c,,A20,„


11-111u-    C4CAtettS 40 We ct                                               40 a                         "A-4 0-c ?(Accie.
    LA1-4
      ,   -                                                    -v.                                         or\ 4 t-2c4                       pc.t.40,1 a,s, Prior
 1-6                        61-11)   t4_ino1
                                           /  4.•
                                           4.0/
                                              1      40- 5 OIL *---cv -5 lootte..3 b y                     j nenoilLS i r‘                      6ke--       rc,-,

 (                Ax)-.•\IS "rek)or
                                  -
                                  /
                                  4 11-1                \<5 -Tr tsAy
                                                    t\---                              340
                                                                                         1                            CoMe3            J.\,,,j.es
             le       ek-            (se. et-po r-C- 1"\            evAs Lo9c
                                                                           , r‘o                                       ck,3 'b.,API1A-            ICLA-

 LJECt_        -if\    (ócIlaio      cusr-                           1--c>                              crk,A14._                n        riu.A.,t(0.-. c.ic 5fic., ,
                                                                                                                                                                    r Atkr-c.
   I)
    s riLe tie.> •

 14 6 Az,L— Coo."10;,:ik                                                     CiAl.e3C A4A-1 ifs)                                     CAA-                  r-1- 4-,01

2.)130,                             AlCc-'30  .-3CS 9ej"-"  '
                                                            I 'LP°rjr                \(              c'-‘" (ACT co,-,t ck.,,)
                                                                                                                            ,/
                                                                                                                                 I
                                                                                                                                                                   rtsco,i0Ak./
                                                                                                                                                        pr,..13 /_( frt     S
    iivo.-kn                          /14.\ ?,1‘..34_,tris,
Lou.4 k.t.4A1 u                                  .-IVANLA 51,10-
                                                 K.                           -F-4- sae,.                     '3 4-ae) 40 ffb2
                                                                                                  :7:4 rItt- 01
t El- a Lkc„v  ,                               rcuLic,S.    Tral..\.0C - scjc,e4A- (ot,t nokkc-iso. oe sq-,Vc 'ILL 3ra -7111;tiE
    w" -;;Icitc                ICA-0-10, 51-e\-
                                             4C     rra                                    SWc4                       vvto_s`‘ AnCA             CtArko- V-30             '
                                                                                                                                                                         L-3kV-- 5 6

           4c. L'J CIC 4k1Z-4•- %,.)y.1 ,5 o .klt     v                          -4.4_,,cs 5AQ            tto-kit    S   bckVp kl•I          114
A4
 )                  c.olkt to 6,          tpo-Visr%                               \o.a_ p                        co;Vt. --r„                                        N             v(z,
 0.40-tr- '\:100.\-5 -i-Lk are-        §/..; L
                                                                                 ely                         (-ca.                   rA (2_ 75 r-c..0          -Ce-kk.
4)
 2                rOo."‘-
                                                                                               -k-r, &Lc_ Ix
                                                                                                                                                                         *1 •ek

  &e -4-0      `i rikprc)15-4/-                       ' 114? ZrOL.S‘N         ecto

                  („),4- arvk v• Stto ALE r CCO)• (.)-)Lt....                                      r-t                   r-era                                  44,cr
                                                    \-C       0j t-e-C,LJk tkeLt".                        e30 4.6        cyodq,c1_                       AIL 10,4_ Ls.)
     Pike-
  uP                                 a•A3 Document 48 Filed 12/18/19 Page 2 of 4
              Case 1:19-cv-00358-RAH-KFP
                                                                                 1)p
j114 Co             utackt0,- MA                                          sail-4111                       s
    ur") (\A-       jc-           005IC 04\cc-       W(/`-        so Lk? (z),r     scAA-0,0e           tit)   A-0 L.,..yuL
+imays -t               LiAL                                E        eca      S °tuft-                    54"4(1 arc.4-


          -Coo()         syvotO           iNv‘         ex         f ct \--LA- MAjecoe.t,              a+      °        rp,4

e.k,t(v 04+1-
.1--L 4„..s cA_ s4k,                                                \Ott cAtrvaktr             štfk                    cv•   „04-
 akCA61           (Tv       0     )-;.)
                                     -k          vul             3ki-e                      -Cor                     x"-e
 eq.42.,-Ic-got         4-c\-- c)or\i"\ PAci---tqc&irserciozyN,                                     k\ 0,1\4 kAAt.ii

                        do3-e.)              C.
                                              -)Lb   eAlkv%                 Us).-t
                                                                                 1 a C):
                                                                                       l e'                   cON.-L-151
&e_                                         503-Qt-             c)(ku_e_. a 0,
            \‘6                                                                           4-444A.




                                                            F                     c'•••1*--'0..""
 Case 1:19-cv-00358-RAH-KFP Document 48 Filed 12/18/19 Page 3 of 4
                                                 19V
-4f




                                          a WI(146                   v\.
       e             /61L -/Y)to_
                   (cLya                    (Our—s
                                            r irtej 3 •
)›.


                                          6?
                                            forwarait
rn                                 not .den svelte*
                                                      anothe
                                      responsible for efraptAlabania
                                                     the
                                                                      Slate
                                     enclosed                Aletrema       PrIsn'
                                                         substate or oa--
                                              CoinnoikeilOa" conieiy OItoeuf



                 ..!,.-3.
               ,..i.
                       ,i. •
                            iBill" .•
               ,....,.,__,.....
 1  ir;:*-lidi,--;"-iv";;;!/,
    litt-
    It.    ir
       ,41,1....„...,L21.;,
       ..r4!
         .........,Iv
             kt.--ir't- -ft-
                      4,,r11
                       :AIlit
Pill
 .11 Iff- 1.7//,se                  i',ia
                        •
                     liIiiiiit
          •!.••••,%4,tiii I ri1
   iii;
filibridqi  ii ail             !sliii:.%; h,
  la,21 if OMNI;        1.,;.,aoI
                                   ;:ip
  Arklailigiti ill
                           liffP gs
    Plivilit
           a
iiiRmirikraii          iiitil
         ill 1111.110#_.-'s I/ '... l
              it    Ii
          WIN* itirl,,
              b
     lz"11111tk        i fi
     NNE
    Liiri
     CibliPIII"` -,
        iamir:
        misql!...11111:7
            Z$111g"
            IF                  '..'
                                                                                     Case 1:19-cv-00358-RAH-KFP Document 48 Filed 12/18/19 Page 4 of 4
